PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,187,814
Issue Date: November 30, 2021
Application No. 16/517,120
Filing or 371(c) Date: July 19, 2019
For:  METHOD AND DEVICE FOR INCREASING THE ACCURACY OF LOCALIZATION
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under 37 CFR 1.182, filed, January 4, 2022, to correct the spelling of the inventor name “Karn Holger” to – “Holger Karn --.  

The petition is DISMISSED.

The issue fee in this case was paid on November 30, 2021.  Therefore, the printing of the patent has progressed to the point where the correct spelling of the inventor’s name could not be included on the front page of the Letters Patent. The certificate of correction pursuant to the provisions of 37 CFR 1.323 and the required fee of $160 has not been received nor was there an authorization to charge to a deposit account.  Therefore, the petition cannot be granted at this time.

A renewed petition is required along with the required fee (1.20(a)) for the certificate of correction pursuant the provisions of 37 CFR 1.323.

Further correspondence with respect to this matter should be addressed as follows:

By Mail:		Mail Stop PETITION
			Commissioner for Patents
			P. O. Box 1450
			Alexandria, VA  22313-1450

By facsimile:		 (571) 273-8300
			Attn:  Office of Petitions




By hand:		U. S. Patent and Trademark Office
			Customer Service Window, Mail Stop Petitions 
Randolph Building
401 Dulany Street
Alexandria, VA  22314

Telephone inquiries concerning this decision may be directed to the undersigned at (571) 272-2991.  





/TERRI S JOHNSON/Paralegal Specialist, OPET